Per Curiam.

Since it appears from the record that the cause was heard by the Court of Appeals on the pleadings and evidence, and that there is no bill of exceptions before this court exemplifying the facts necessary in determining the issues presented, the appeal is dismissed. State, ex rel. Novak, v. Bright, 165 Ohio St., 363; In re Williams, 165 Ohio St., 511; In re Sublett, 169 Ohio St., 19.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.